Third District Court of Appeal
                              State of Florida

                       Opinion filed November 23, 2016.
        Not final until disposition of timely filed motion for rehearing.

                              ________________

                              No. 3D16-2357
                         Lower Tribunal No. 86-5409
                            ________________


                               R.L. Williams,
                                   Petitioner,

                                        vs.

                           The State of Florida,
                                  Respondent.



     A Case of Original Jurisdiction – Habeas Corpus.

     R.L. Williams, in proper person.

     Pamela Jo Bondi, Attorney General, for respondent.

Before SALTER, EMAS and FERNANDEZ, JJ.

     EMAS, J.
            ON MOTION FOR REHEARING, CLARIFICATION,
                     AND WRITTEN OPINION

      In March of 1987, Petitioner, R.L. Williams, was tried for, and convicted of,

first-degree murder and armed robbery. In June of 1987, the trial court imposed

consecutive life sentences. Following an appeal, this court affirmed the judgments

of conviction and the life sentence for the first-degree murder, but reversed and

remanded for a resentencing on the armed robbery conviction. See Williams v.

State, 544 So. 2d 1125 (Fla. 3d DCA 1989).

      On August 25, 1989, the trial court held a resentencing hearing and again

imposed a consecutive life sentence for the armed robbery conviction. No appeal

was taken from that sentence.

      On October 19, 2016, Williams filed the instant petition for writ of habeas

corpus, seeking a belated appeal of his 1989 consecutive life sentence. In his

petition, Williams set forth the reasons why he did not timely appeal this

resentencing:

      [The] reason the claim in the present petition was not raised
      previously is because at resentencing . . . on August 25, 1989,
      Petitioner expressed to Counsel B. Myrberg who was at resentencing
      instead of Yale Galanter1 that “They did the wrong thing and still gave
      me life, I want to appeal”, counsel expressed that he would tell Mr.
      Galanter and, based upon Mr. Myrberg response, Petitioner proceeded
      after 1989 under the misleading belief that an appeal from his

1 Mr. Galanter was Petitioner’s counsel during the trial and the initial sentencing.
It appears, from the limited record provided, that Mr. Myrberg stood in for Mr.
Galanter and represented Williams during the resentencing proceeding.

                                         2
      resentencing was pending review in this Court and, until August 2016,
      was unaware that Mr. Myrberg nor Mr. Galanter never filed a notice
      of appeal from the resentencing.

      Given the seventeen-year lapse of time between the resentencing and the

instant petition, we denied Williams’ request for a belated appeal. See Fla. R. App.

P. 9.141(c)(5)(A).     Undaunted, Williams has filed a motion for rehearing,

clarification, and written opinion. We deny Williams’ request for rehearing and

clarification. However (and likely to his chagrin), we grant Williams’ motion for

written opinion and, in doing so, order Williams to show cause why he should not

be sanctioned for abusing the postconviction process by filing a petition that

contains factual allegations which are materially and irreconcilably in conflict with

a pro se pleading previously filed by Williams in an earlier appeal to this court.


                             SHOW CAUSE ORDER


      Specifically, in case number 3D07-2543, Williams appealed from a 2007

order denying his motion to correct illegal sentence under Florida Rule of Criminal

Procedure 3.800(a).2 In the pro se brief filed in that appeal, Williams raised the

following issues:




2 This court affirmed the trial court’s order in all respects, except for directing the
trial court to award Williams an additional 125 days’ credit for time served in the
county jail prior to his original sentencing. See Williams v. State, 979 So. 2d 1007
(Fla. 3d DCA 2008).

                                          3
      I. BECAUSE HE WAS NOT PRESENT AND REPRESENTED BY
      COUNSEL    AT   THE    PURPORTED   RE-SENTENCING
      PROCEEDING, APPELLANT IS ENTITLED TO RE-
      SENTENCING, REPRESENTED BY COUNSEL AND TO GIVE
      EVIDENCE AS TO WHY HE SHOULD RECEIVE A LESSER
      SENTENCE.


      II. WILLIAMS WAS NOT INFORMED OF RIGHT TO APPEAL
      RE-SENTENCING PROCEEDING.

      Williams’ pro se brief contained the following factual assertions in support

of these two claims:

      Appellant contends that the trial court did not conduct a re-sentencing
      hearing during which he [Williams] appeared before the court, on
      August 25, 1989. While the written sentencing order does indicate
      [that Williams was present], it [the sentencing order] is wrong. . . .
      Had Williams been present he would have given evidence and
      argument in support of a sentence less than life.
      Further, had Williams been present during the purported hearing
      he would have demanded that counsel appeal the subsequent
      sentence due to the extent of departure.

      As previously argued. . . [Williams] was neither present or
      represented by legal counsel at the alleged re-sentencing hearing
      conducted on August 25, 1989.
      Moreover, it would have been counsel[’s] duty to execute the appeal,
      prior to his withdrawal. No appeal was ever taken from the re-
      sentencing proceedings, despite a mandatory life sentence imposed,
      and the extent of the departure. Had Williams been present at the re-
      sentencing, he would have offered evidence and argument in support
      of a lesser sentence, consistent with the sentence negotiation, and
      would have demanded that counsel execute the appeal.
      (Emphasis added).




                                        4
      So what we now know is that on February 8, 2008, when Williams signed

and filed his pro se brief in 3D07-2543, he alleged that “no appeal was ever taken

from the re-sentencing proceedings.” And yet, in the instant pro se petition, signed

and filed more than eight years later, Williams now asserts, inexplicably, that he

was “under the misleading belief that an appeal from his resentencing was pending

review in this Court and, until August 2016, was unaware that Mr. Myrberg nor

Mr. Galanter never filed a notice of appeal from the resentencing.”

      We also know that, on February 8, 2008, when Williams signed and filed his

pro se brief in 3D07-2543, he alleged that he was not even present for the

resentencing proceeding, and further alleged that “had Williams been present

during the purported hearing he would have demanded that counsel appeal the

subsequent sentence.” And yet, in the instant pro se petition signed and filed more

than eight years later, Williams now asserts that “at resentencing on August 25,

1989, Petitioner expressed to Counsel . . . ‘They did the wrong thing and still gave

me life, I want to appeal.’”

      These two versions, contained in two different pro se pleadings signed and

filed by Williams, are irreconcilable and evidence a calculated attempt to subvert

the postconviction process by maliciously bringing false information before this

court. By his actions, Williams appears to have demonstrated a willful attempt to

fabricate material “facts” as needed to satisfy his then-present purposes. Such a



                                         5
perversion of the judicial system cannot be condoned, and cannot be justified by

his pro se status.3 As we have previously observed, a litigant may forfeit the right

to proceed pro se where he abuses the judicial process, and no pro se litigant has

the “right” to continue to file wholly frivolous or patently false postconviction

motions and petitions. See e.g., Jimenez v. State, 196 So. 3d 499 (Fla. 3d DCA

2016); Westbrook v. State, 149 So. 3d 723 (Fla. 3d DCA 2014); Walker v. State,

139 So. 3d 371 (Fla. 3d DCA 2014)

      The present situation goes beyond the pale, as Williams is not merely

continuing to file claims which have previously been heard, considered and

rejected. Instead, Williams’ malicious and deceptive conduct strikes at the very

heart of a system in which truth serves as an indispensable component of justice.

      Accordingly, we order R.L. Williams, within thirty (30) days from the date

of this order, to file a response and to show cause why this court should not impose

sanctions, including: prohibiting Williams from submitting further pro se appeals,

petitions, motions or other pleadings regarding lower court case number F86-5409,

unless such pleadings are signed by an attorney who is a duly licensed member of

The Florida Bar in good standing; and directing the Clerk of this Court to forward

a certified copy of this opinion, and any further opinion or order issued in this



3We note that, since his direct appeal, Williams has filed at least fifteen pro se
postconviction appeals or original proceedings in this court.

                                         6
cause, to the Department of Corrections pursuant to section 944.279(1), Florida

Statutes (2016) for consideration of disciplinary procedures.4




4   That subsection provides:

At any time, and upon its own motion or on motion of a party, a court may conduct
an inquiry into whether any action or appeal brought by a prisoner was brought in
good faith. A prisoner who is found by a court to have brought a frivolous or
malicious suit, action, claim, proceeding, or appeal in any court of this state or in
any federal court, which is filed after June 30, 1996, or to have brought a frivolous
or malicious collateral criminal proceeding, which is filed after September 30,
2004, or who knowingly or with reckless disregard for the truth brought false
information or evidence before the court, is subject to disciplinary procedures
pursuant to the rules of the Department of Corrections. The court shall issue a
written finding and direct that a certified copy be forwarded to the appropriate
institution or facility for disciplinary procedures pursuant to the rules of the
department as provided in s. 944.09.

                                         7